Gardner, Presiding Judge.
We have set out the evidence somewhat in detail. The plaintiff contends that the evidence demands a finding in his favor. It is true that where in a suit on account a plaintiff’s evidence proves the case as laid and the defendant offers no proof of an issuable defense, it is not error for the trial judge to direct a verdict. See Troup Roofing Co. v. Dealers Supply Co., 91 Ga. App. 880 (87 S. E. 2d 358). However, in the instant case the evidence shows a sufficient basis for the jury to return a verdict in favor of the defendant. The facts in the instant case are not such as are shown in Troup Roofing Co. v. Dealers Supply Co., supra. The general grounds are not meritorious.
The special ground assigns error because it is contended that the court erred in charging the juiy as follows: “If you find for the plaintiff, the form of your verdict would be: We, the jury, find for the plaintiff so many dollars. You will find on this form a place where the verdict may be written. You could find, under these pleadings and under the evidence that has been adduced here, anything from nothing to $1,000.” Counsel con*64tends that this charge was erroneous because the defendant did not produce evidence that the loans made by the plaintiff to the defendant had been paid, and that the amounts of the alleged loans were not positively set out in the pleadings and thus counsel abandoned any right to setoff as provided by Code § 81-307. We think that the answer and counter-claim set out with sufficient explicitness the amount of the basis of the defendant’s claims. Moreover, had the charge of the court been erroneous, which we do not concede, such was harmless. See Cochran v. Anderson, 30 Ga. App. 427 (3) (118 S. E. 450) wherein this court said: “The jury having adopted and believed the contentions of the defendant altogether, any error in the excerpt complained of was harmless.”
In view of the pleadings and the evidence, the court did not err in the charge made. The special ground is not meritorious.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.